Citation Nr: 0612335	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a skin rash, claimed 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. The veteran had a hearing before the Board in 
November 2003 and the transcript is of record.

The case was brought before the Board in July 2004, at which 
time the claims for service connection for hypertension and a 
skin rash were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include obtaining identified 
medical records. The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

In November 2003, the veteran raised the issues of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and residuals of an eye injury. The veteran, 
in his November 2002 VA 9 form, also claimed that his 
hypertension is secondary to PTSD. The AOJ had not addressed 
any of these issues and therefore they are REFERRED to the RO 
for proper adjudication.


FINDINGS OF FACT

1. Hypertension was not incurred in service or for many years 
after, and there is no causal link between his current 
condition and any remote incident of service.

2. The veteran's skin rash was not incurred in service or for 
many decades after, and there is no causal link between his 
current condition and any remote incident of service.


CONCLUSIONS OF LAW

1. The veteran's hypertension was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, and 3.309 (2005).

2. The veteran's skin rash was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 


The veteran initiated his claim in July 2001 alleging that 
his current hypertension and skin rash are due to his service 
in Vietnam. Specifically, the veteran alleges his skin rash 
is a result of exposure to Agent Orange and his hypertension 
must have been caused by service because his large family 
history is negative for any cases of hypertension.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Generally, service connection means that the facts establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions. Id. When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service. 
38 C.F.R. § 3.303(d).  

Initially, the Board notes that the veteran's representative 
argues that the veteran is a combat veteran and entitled to 
consideration of his claims under presumptive provisions 
pertaining to combat veterans. The veteran served in Vietnam 
from 1968 to 1969 as a kitchen supervisor, which is confirmed 
in his DD-214 and personnel records. His DD-214 does not 
reflect any awards indicative of being a combat veteran. 
Furthermore, under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, the veteran has never made any allegations 
that he had high blood pressure readings or experienced a 
skin rash during combat service. Therefore, not only are the 
provisions of 38 U.S.C.A. § 1154(b) not applicable since he 
was not a combat veteran, but they do not apply to the facts 
he has brought forth with respect to these claims. Moreover, 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996). Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. Even if the Board were to accept, for 
the sake of argument, that the veteran served in a combat 
situation, the evidence must still establish by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999). In this case, 
for reasons to be discussed below, such competent medical 
nexus evidence is lacking.

Hypertension

Here, service connection may be presumed where a veteran who 
served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as hypertension, to a degree 
of 10 percent or more within one year from separation from 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

In this case, the presumption is inapplicable because his 
medical records do not show any complaints, treatments, or 
diagnoses for elevated blood pressure or hypertension until 
January 1975, over five years after service. 

In the absence of a presumption, service connection is 
established where there is medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The veteran's medical records clearly show a current 
diagnosis of hypertension and continuous treatment as early 
as January 1975. The crucial inquiry, then, is whether the 
veteran's condition can be causally linked to any remote 
incident of service. The Board concludes it cannot. 

The veteran's service medical records indicate blood pressure 
readings within normal range both on his October 1967 
entrance examination and on his November 1969 separation 
examination.  

After service, the veteran was treated for elevated blood 
pressure as early as January 1975. The records do not 
indicate a formal diagnosis of hypertension, however, until 
in January 1996, nearly thirty years after service. 

The veteran has been continuously treated for his 
hypertension and elevated blood pressure from 1975 to 2004 
both by Dr. JG and VA outpatient treatment providers. No 
medical provider has ever linked his hypertension to any 
remote incident of service. Although his post-service 
treatment is well documented, there is no evidence that the 
veteran was ever treated for hypertension during service nor 
is there any medical evidence linking the veteran's current 
condition to service. 

When a chronic disease is not present during service, as is 
the case here, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  This provision does not relieve the 
requirement that there be some evidence of a nexus to 
service.  The veteran's medical records from 1975 clearly 
establish continuity of symptomatology.  However, if service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997). There is no such evidence here and, 
therefore, service connection is not warranted. 



Skin Rash, Secondary to Agent Orange Exposure

Here, the veteran argues that his current chronic rash is due 
to Agent Orange exposure while in Vietnam. A "presumption" 
exists under the laws and regulations pertaining to Agent 
Orange exposure. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e). That is, a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service. A veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f) (West 
2002).  In this case, the veteran's condition, diagnosed as 
tinea cruris, is not included on the list of diseases 
associated with Agent Orange exposure. See 38 C.F.R. § 
3.309(e).

Accordingly, the crucial inquiry is whether the veteran's 
skin condition can be directly linked to any remote incident 
of service. See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994) (the regulation does not preclude a veteran 
from establishing direct service connection with proof of 
actual direct causation). The Board concludes it cannot. 

The veteran's service medical records are silent as to any 
treatment of skin conditions. After service, the veteran's 
earliest treatment for a skin condition was not until 
February 1999, approximately three decades after separation 
from service. At that time, he was diagnosed with tinea 
cruris by Dr. JG. Subsequent VA outpatient treatment records 
also show complaints of a skin rash in July 2000. At that 
time, the veteran was being screened for Agent Orange 
associated diseases. The medical provider diagnosed the 
veteran with "probable tinea cruris," although it was noted 
that the skin rash was not present at the time of the 
diagnosis. No medical provider has ever opined that his skin 
rash was due to Agent Orange exposure or any other remote 
incident of service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had hypertension or a skin 
condition in service or for many years thereafter. 
Furthermore, the medical evidence on file does not relate 
either of his conditions to any aspect of the veteran's 
periods of active duty. Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against all the claims, and the benefit of the 
doubt doctrine is not for application. See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the claimant in September 2001, July 2004, and January 
2005.  Those letters advised the claimant of the information 
necessary to substantiate his claims, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2005).  The July 2004 and 
January 2005 letters told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II). The claimant has 
not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage. Since the Board concluded above that the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 
3, 2006).


The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  That was 
done in this case with the 2001 letter.  To the extent that 
letter did not contain notice of all elements, any 
deficiencies were cured by providing additional notice in 
2004 and 2005, with subsequent readjudication of the claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible, as directed by the Board in the July 2004 remand. 
The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements. Such evidence is insufficient to trigger VA's 
duty to provide an examination. The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

The Board also notes that in regard to the veteran's claim of 
a skin rash being secondary to Agent Orange exposure, he was 
afforded a general examination for this purpose in July 2000 
(albeit not for compensation purposes) and was found not to 
have any Agent Orange related diseases. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a skin rash, claimed as 
secondary to Agent Orange exposure, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


